Exhibit SETTLEMENT AGREEMENT AND RELEASE THIS SETTLEMENT AGREEMENT AND RELEASE (“Agreement”), dated as of August 28, 2008, is by and among Material Technologies, Inc., a Delaware corporation (“MaTech”) and Patrick Fischli, an individual (Patrick Fischli shall be referred to as the “Claimant”) (individually, a “Party”). RECITALS WHEREAS, Claimants previously purchased directly from MaTech shares of the restricted common stock of MaTech (the “Common Stock”), and pursuant to such agreement, MaTech agreed to certain registration rights, including filing a registration statement registering the resale of the shares of Common Stock by Claimant; and WHEREAS, MaTech has not filed the required registration statement, and has requested that Claimant waive all registration rights arising from or related to the Common Stock, and Claimant has agreed to such request subject to the terms hereof. NOW THEREFORE, in consideration of the promises and respective mutual agreements herein contained, it is agreed by and between the Parties hereto as follows: 1.
